Action to recover for unpaid rent, for work, labor and services, and for materials furnished by the plaintiff to the defendants. Judgment of the County Court of Westchester county in favor of plaintiff reversed on the law and the facts and a new trial ordered, with costs to abide the event. The finding of the jury which imports that the plaintiff’s dealings were with the four defendants individually instead of with the Peekskill Community Club, Inc., is against the weight of evidence. Hagarty, Carswell, Davis, Adel and Taylor, JJ., concur.